Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2

 

AMENDMENT NO. 2, dated as of February 4, 2013 (this “Amendment”), to the Credit
Agreement dated as of October 8, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time) (the “Credit Agreement”) among
DINEEQUITY, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), and the other Agents named therein.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

 

WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant replacement term loan tranche to permit the refinancing
of outstanding Term B-1 Loans with a replacement term loan tranche thereunder;

 

WHEREAS, pursuant to the sixth paragraph of Section 10.01 of the Credit
Agreement, the Borrower desires to create a new tranche of Term B-2 Loans under
the Credit Agreement having identical terms with, having the same rights and
obligations under the Loan Documents and in the same aggregate principal amount
as the Term B-1 Loans, as set forth in the Credit Agreement and Loan Documents,
except as such terms are amended hereby;

 

WHEREAS, Borrower has requested that the Lenders (such Lenders under the Credit
Agreement immediately prior to the Amendment No. 2 Effective Date (as defined
below), the “Existing Lenders”) agree to amend certain provisions of the Credit
Agreement as provided for herein;

 

WHEREAS, subject to certain conditions, the Lenders are willing to agree to such
amendments relating to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                                          Amendments Relating to Term
B-2 Loans.

 

Effective as of the Amendment No. 2 Effective Date, the Credit Agreement is
hereby amended as follows:

 

(a)                                 The following defined terms shall be added
to Section 1.01 of the Credit Agreement in alphabetical order:

 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of
February 4, 2013.

 

“Amendment No. 2 Effective Date” means the date on which all conditions
precedent set forth in Section 4 of Amendment No. 2 are satisfied.

 

--------------------------------------------------------------------------------


 

“Term B-2 Commitment” means, with respect to a Term B-2 Lender, the commitment
of such Term B-2 Lender to make a Term B-2 Loan on the Amendment No. 2 Effective
Date, in the amount set forth on the joinder agreement of such Term B-2 Lender
to Amendment No. 2.  The aggregate amount of the Term B-2 Commitments of all
Term B-2 Lenders shall equal the outstanding principal amount of Term B-1 Loans
immediately prior to the effectiveness of Amendment No. 2.

 

“Term B-2 Lender” means a Person with a Term B-2 Commitment to make Term B-2
Loans to the Borrower on the Amendment No. 2 Effective Date, which for the
avoidance of doubt may be an existing Term B-1 Lender.

 

“Term B-2 Loan” means a Loan that is made pursuant to Section 2.01(c)(i) of the
Credit Agreement on the Amendment No. 2 Effective Date.

 

(b)                                 All references to “Term Loan,” “Term
Commitment,” “Term Loan Facility”, “Term Lender”, “Term B-1 Loan,” “Term B-1
Commitment,” “Term B-1 Loan Facility” and “Term B-1 Lender,” in the Credit
Agreement and the Loan Documents (other than this Amendment) shall be deemed to
be references to “Term B-2 Loan,” “Term B-2 Commitment,” “Term B-2 Loan
Facility” and “Term B-2 Lender,” respectively (unless the context otherwise
requires).

 

(c)                                  The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended by deleting such
definition and replacing it with the following:

 

“Applicable Rate” means (a) with respect to the Term B-2 Loan Facility, 1.75%
per annum for Base Rate Loans and 2.75% per annum for Eurodollar Rate Loans and
(b) with respect to the Revolving Credit Facility, 1.75% per annum for Base Rate
Loans and 2.75% per annum for Eurodollar Rate Loans.

 

(d)                                 The definition of “Applicable Revolving
Credit Commitment Fee Percentage” in Section 1.01 of the Credit Agreement is
hereby amended by deleting such definition and replacing it with the following:

 

“Applicable Revolving Credit Commitment Fee Percentage” means (a) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the first full Fiscal Quarter after the Closing Date, a
percentage, per annum, determined by reference to the following table as if the
Consolidated Leverage Ratio then in effect were 4.75:1.00; and (b) thereafter, a
percentage, per annum, determined by reference to the Consolidated Leverage
Ratio in effect from time to time as set forth below:

 

Consolidated Leverage Ratio

 

Applicable Revolving Credit
Commitment Fee Percentage

 

>4.75:1.00

 

0.50

%

<4.75:1.00

 

0.375

%

 

2

--------------------------------------------------------------------------------


 

No change in the Applicable Revolving Credit Commitment Fee Percentage shall be
effective until the date on which the Administrative Agent has received the
applicable financial statements and a Compliance Certificate pursuant to
Section 6.02(a)(i) calculating the Consolidated Leverage Ratio.  At any time the
Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 6.02(a)(i), the Applicable
Revolving Credit Commitment Fee Percentage shall be determined as if the
Consolidated Leverage Ratio were in excess of 4.75:1.00.  Promptly following
receipt of the applicable information under Section 6.02(a)(i), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Revolving Credit Commitment Fee
Percentage in effect from such date.  In the event that any financial statement
or certificate delivered pursuant to clause (i) or (ii) of Section 6.01(a) or
Section 6.02(a)(i) is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Revolving Credit
Commitment Fee Percentage for any period (an “Applicable Calculation Period”)
than the Applicable Revolving Credit Commitment Fee Percentage applied for such
Applicable Calculation Period, then (i) the Borrower shall promptly (and in no
event later than two Business Days after the amount of such inaccuracy is
capable of being calculated) deliver to the Administrative Agent a correct
certificate for such Applicable Calculation Period, (ii) the Applicable
Revolving Credit Commitment Fee Percentage for such Applicable Calculation
Period shall be recalculated with the Consolidated Leverage Ratio at the
corrected level and (iii) the Borrower shall promptly (and in no event later
than two Business Days after the amount of such inaccuracy is capable of being
calculated) pay to the Administrative Agent the accrued additional fees owing as
a result of such increased Applicable Revolving Credit Commitment Fee Percentage
for such Applicable Calculation Period.  Nothing in this definition shall limit
the right of the Administrative Agent or any Lender under Section 2.08(b) or
Article VIII and the provisions of this definition shall survive the termination
of this Agreement.

 

(e)                                  The definition of “Base Rate” in
Section 1.01 of the Credit Agreement is hereby amended by changing the proviso
to the first sentence thereof to read: “provided that the Base Rate will be
deemed not to be less than 2.00% per annum in the case of Term B-2 Loans.”

 

(f)                                   The definition of “Eurodollar Rate” in
Section 1.01 of the Credit Agreement is hereby amended by changing the last
sentence thereof to read: “Notwithstanding the foregoing, if the rate described
in the preceding sentence would be less than 1.00% in the case of Term B-2
Loans, then the “Eurodollar Rate” for Term B-2 Loans will be deemed to be
1.00%.”

 

(g)                                  Section 2.01 of the Credit Agreement is
hereby amended by deleting paragraph (c) from such Section and replacing in its
in entirety with the following:

 

“(c)                            Term B-2 Loans.  (i)  Subject  to the terms and
conditions hereof and of Amendment No. 2, each Term B-2 Lender severally agrees
to make a Term B-2 Loan to the Borrower on the Amendment No. 2 Effective Date in
the principal amount equal to its Term B-2 Commitment on the Amendment No. 2
Effective Date.  The Borrower shall prepay the Term B-1 Loans with the gross
proceeds of the Term B-2 Loans in an amount equal to the outstanding principal
amount of such Term B-1 Loans, concurrently with the receipt thereof.

 

3

--------------------------------------------------------------------------------


 

(ii)  The Borrower shall pay to the Term B-1 Lenders, immediately prior to the
effectiveness of Amendment No. 2, all accrued and unpaid interest on the Term
B-1 Loans to, but not including, the Amendment No. 2 Effective Date on such
Amendment No. 2 Effective Date.

 

(iii)  The Term B-2 Loans shall have the same terms as the Term B-1 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 2, except as modified by Amendment No. 2; it being understood that
the Term B-2 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-1 Loans prior to the Amendment No. 2
Effective Date.”

 

(h)                                 Section 2.05(a) of the Credit Agreement is
hereby amended by deleting subclause (iv) thereof in its entirety and replacing
it with the following:

 

“(iv)  At the time of the effectiveness of any Repricing Transaction that
(x) makes any prepayment of the Term B-2 Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction with respect to the Term B-2 Loans, if, in the case of
both clauses (x) and (y) above, such Repricing Transaction is consummated prior
to the first anniversary of the Amendment No. 2 Effective Date with respect to
the Term B-2 Loans, then the Borrower agrees to pay to the Administrative Agent,
for the ratable account of each applicable Lender, a fee in an amount equal to,
(I) in the case of clause (x), a prepayment premium of 1.0% of the amount of the
Term B-2 Loans being prepaid and (II) in the case of clause (y), a payment equal
to 1.0% of the aggregate amount of the applicable Term B-2 Loans outstanding
immediately prior to such amendment that are the subject matter of such
Repricing Transaction.  Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.”

 

(i)                                     Section 2.06(b) of the Credit Agreement
is hereby amended by deleting subclause (ii) thereof in its entirety and
replacing it with the following:

 

“(ii)                            The Term B-2 Commitment of each Term B-2 Lender
shall be automatically terminated on the Amendment No. 2 Effective Date upon the
borrowing of the Term B-2 Loans on such date.”

 

4

--------------------------------------------------------------------------------


 

(j)                                    Section 2.07(a) of the Credit Agreement
is hereby amended by replacing the reference in clause (i) to “outstanding on
the Amendment No. 1 Effective Date” with “outstanding on the Amendment No. 2
Effective Date”.

 

(k)                                 Section 6.11 of the Credit Agreement is
hereby amended by deleting clause (v) thereof in its entirety and replacing it
with the following: “in the case of the Term B-2 Loans, to refinance the Term
B-1 Loans.”

 

Section 2.                                          Other Amendments to Credit
Agreement.

 

Effective as of the Amendment No. 2 Effective Date, the Required Lenders after
giving effect to the borrowing of the Term B-2 Loans hereby agree as follows:

 

(a)                                 The definition of “Excess Cash Flow” in
Section 1.01 of the Credit Agreement is hereby amended by (i) deleting clause
(b)(ix) thereof stating the following “any Extraordinary Receipts or Disposition
proceeds required to prepay the Loans pursuant to Section 2.05(b)” and inserting
the word “[Reserved]” in its place.

 

(b)                                 Section 2.05(b)(i) of the Credit Agreement
is hereby amended by deleting the proviso thereof and replacing it with the
following:

 

“; provided that, with respect to a prepayment of Revolving Credit Loans, such
prepayment is accompanied by a permanent reduction of the applicable Commitment
(such prepayments to be applied as set forth in clauses (v) and (vii) below);
provided, further, that for the 2012 Fiscal Year and each Fiscal Year
thereafter, the percentage of Excess Cash Flow required to be applied as a
prepayment will be subject to the following stepdowns:  (i) 25% if the
Borrower’s Consolidated Leverage Ratio as of the end of the Fiscal Year covered
by such financial statements is less than 5.75:1.00 and greater than or equal to
5.25:1.00 as of the end of such Fiscal Year and (ii) 0% if the Borrower’s
Consolidated Leverage Ratio as of the end of the Fiscal Year covered by such
financial statements is less than 5.25:1.00 as of the end of such Fiscal Year.”

 

(c)                                  The definition of “Permitted Amount” in
Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(a)(i) thereof and replacing it with the following:

 

“(a) (i) (x) for purposes of Section 7.06(d) only, the aggregate cumulative
amount, not less than zero, of Excess Cash Flow for all full Fiscal Quarters
ending after the Closing Date that is not required to be applied to the
prepayment of the Loans pursuant to Section 2.05(b)(i), with such amount
calculated as if the prepayments pursuant to Section 2.05(b)(i) were required to
be made on a quarterly basis based on the financial statements delivered
pursuant to Section 6.01(a), with the percentage of Excess Cash Flow to be paid
pursuant to the proviso in Section 2.05(b)(i) to be based on the Consolidated
Leverage Ratio as of the end of the Fiscal Quarter covered by such financial
statements and (y) otherwise, the aggregate cumulative amount, not less than
zero, of Excess Cash Flow for all full Fiscal Years ending after the Closing
Date that is not required to be applied to the prepayment of the Loans pursuant
to Section 2.05(b)(i), minus”.

 

5

--------------------------------------------------------------------------------


 

Section 3.                                          Representations and
Warranties.  The Borrower represents and warrants to the Lenders as of the date
hereof and the Amendment No. 2 Effective Date that:

 

(a)                                 Before and after giving effect to this
Amendment, the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Loan Documents, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except  to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.

 

(b)                                 At the time of and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

Section 4.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the date on which each
of the following conditions is satisfied:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or electronic copies
(followed promptly by originals) unless otherwise specified, and each executed
by a Responsible Officer of the Borrower:

 

(1)                                 executed counterparts of this Amendment from
the Borrower, each Guarantor, the Administrative Agent and the Required Lenders
as constituted after giving effect to the borrowing of the Term B-2 Loans and
payment in full of the Term B-1 Loans;

 

(2)                                 an executed Consent (as defined below) (or a
joinder agreement to this Amendment) from each applicable Lender; and

 

(3)                                 a Note executed by the Borrower in favor of
each Lender requesting a Note at least two (2) Business Days prior to the
Amendment No. 2 Effective Date, if any.

 

(b)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or electronic copies
(followed promptly by originals) unless otherwise specified;

 

(1)                                 an opinion of Sidley Austin LLP, special
counsel to the Borrower, dated the Amendment No. 2 Effective Date and addressed
to each L/C Issuer, Arranger, the Administrative Agent and the Lenders, in a
form reasonably acceptable to the Administrative Agent;

 

6

--------------------------------------------------------------------------------


 

(2)                                 (A) a certificate as to the good standing of
each Loan Party as of a recent date, from the Secretary of State of the state of
its organization or a similar Governmental Authority and (B) a certificate of a
Responsible Officer of each Loan Party dated the Amendment No. 2 Effective Date
and certifying (I) to the effect that (x) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the Secretary of State of the
state of its organization, or in the alternative (other than in the case of the
Borrower), certifying that such certificate or articles of incorporation or
organization have not been amended since the Closing Date, and that such
certificate or articles are in full force and effect, (y) attached thereto is a
true and complete copy of the by-laws or operating agreements of each Loan Party
as in effect on the Amendment No. 2 Effective Date, or in the alternative (other
than in the case of the Borrower), certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (z) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors, board of managers or member, as the case may be, of each Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (II) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of any Loan Party and signed by another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this clause (B); provided that, with respect to
Applebee’s Restaurants Vermont, Inc., the Borrower shall deliver or cause to be
delivered a certificate as to the good standing of such entity from the
Secretary of State of the State of Vermont, promptly upon receipt thereof and in
any case, no later than 10 Business Days after the Amendment No. 2 Effective
Date (or such later date as may be agreed to by the Administrative Agent in its
sole discretion); and

 

(3)                                 a certificate signed by a Responsible
Officer of the Borrower certifying as to the satisfaction of the conditions set
forth in paragraphs (e) and (g) of this Section 4 and that the Term B-2 Loans
meet the requirements and conditions to be Replacement Term Loans.

 

(c)                                  The aggregate principal amount of the Term
B-2 Commitments shall equal the aggregate principal amount of the outstanding
Term B-1 Loans immediately prior to the effectiveness of this Amendment.

 

(d)                                 The Borrower shall have paid to the
Administrative Agent, for the ratable account of the Term B-1 Lenders
immediately prior to the Amendment No. 2 Effective Date, all accrued and unpaid
interest (including interest with respect to any non-consenting Lender as
contemplated in Section 10.13(b)) on the Term B-1 Loans to, but not including,
the Amendment No. 2 Effective Date on the Amendment No. 2 Effective Date.

 

(e)                                  No Default shall exist or would result from
the Amendment and related Credit Extension or from the application of the
proceeds therefrom.

 

7

--------------------------------------------------------------------------------


 

(f)            All fees and expenses due to the Administrative Agent, the
Arrangers and the Lenders required to be paid on the Amendment No. 2 Effective
Date shall have been paid.

 

(g)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement and Section 3 of this
Amendment or any other Loan Document, or which are contained in any document
furnished at any time under or in connection with the Loan Documents, shall be
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if qualified by materiality) as of such earlier
date.

 

(h)           To the extent requested by a Term B-2 Lender in writing not less
than five (5) Business Days prior to the Amendment No. 2 Effective Date, the
Administrative Agent shall have received, prior to the effectiveness of this
Amendment, all documentation and other information with respect to the Borrower
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

(i)            The Administrative Agent shall have received a Request for Credit
Extension not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the amendments effected hereby shall not become
effective, and the obligations of the Term B-2 Lenders hereunder to make Term
B-2 Loans will automatically terminate, if each of the conditions set forth or
referred to in this Section 4 (other than with respect to the proviso in clause
(b)(2) hereof) has not been satisfied at or prior to 5:00 p.m., New York City
time, on February 4, 2013.

 

Section 5.              Lender Consents and Waivers.

 

(a)           The Required Lenders and Administrative Agent agree that the
Borrower may deliver a Request for Credit Extension pursuant to
Section 4.02(c) of the Credit Agreement not later than 1:00 p.m. on the Business
Day prior to the date of the proposed Credit Extension and prepayment (in lieu
of three (3) Business Days).  The Required Lenders and the Administrative Agent
waive the requirement for delivery of a notice of prepayment pursuant to
Section 2.05 of the Credit Agreement.

 

(b)           Each undersigned Lender hereby consents to (i) its respective
allocation of the applicable Loans and Commitments after giving effect to this
Amendment and the transactions contemplated herein (as well as in any Assignment
and Assumption entered into by such Lender pursuant to Section 10.06 of the
Credit Agreement required to effect such allocation) on the Amendment No. 2
Effective Date as set forth in the Register (as such respective allocation has
been indicated by the Administrative Agent to such Lender on or prior to the
Amendment No. 2 Effective Date) and (ii) any non-pro rata treatment of payments
to the Lenders by the Borrower resulting from the payments described in this
Section, notwithstanding anything to the contrary in the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

(c)           Each Existing Lender of Term B-1 Loans that executes and delivers
a signature page to this Amendment (a “Consent”) electing the “Consent and
Cashless Roll Option” shall be deemed to agree, upon the effectiveness of the
Amendment on the Amendment No. 2 Effective Date that all (or such lesser amount
as the Administrative Agent may allocate to such Lender) of its existing Loans
and Commitments shall constitute Loans and Commitments, as applicable, under the
Credit Agreement.

 

(d)           Each Existing Lender that executes and delivers a Consent electing
the “Consent and Assignment Option” shall be repaid in full on the Amendment
No. 2 Effective Date, including for all accrued and unpaid interest, fees,
expenses and other compensation owed to such Existing Lender and due and payable
by the Borrower pursuant to the Credit Agreement and this Amendment.  Each such
Existing Lender agrees that it shall be deemed to have executed an Assignment
and Assumption pursuant to Section 10.06 of the Credit Agreement on the
Amendment No. 2 Effective Date and assumed an amount equal to the principal
amount of such repayment (or such lesser amount as allocated pursuant to clause
(b) above).

 

(e)           Notwithstanding anything herein to the contrary, (i) the Loans
funded on the Amendment No. 2 Effective Date shall be funded as Eurodollar Rate
Loans which shall be deemed to have an initial Interest Period identical to the
Interest Period of the existing applicable Loans outstanding as of the date
hereof prior to the effectiveness of this Amendment and (ii) the Lenders party
hereto (or party to a joinder agreement to this Amendment) waive the payment of
any breakage loss or expense under Section 3.05 of the Credit Agreement in
connection with the repayment of Loans on the Amendment No. 2 Effective Date.

 

Section 6.              Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses incurred by them
in connection with this Amendment, including the reasonable fees, charges and
disbursements of Weil, Gotshal & Manges LLP, counsel for the Administrative
Agent, as provided in the Engagement Letter, dated as of January 22, 2013,
between the Borrower and Barclays Bank PLC.

 

Section 7.              Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument. 
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

Section 9.              Governing Law and Waiver of Right to Trial by Jury.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions in Section 10.14 and 10.15 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

9

--------------------------------------------------------------------------------


 

Section 10.            Headings.  The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 11.            Reaffirmation.  Each Loan Party hereby expressly
acknowledges the terms of this Amendment and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations under the
Guarantee and Security Agreement, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.

 

Section 12.            Effect of Amendment.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  This Amendment shall be deemed a “Loan
Document” for all purposes under the Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

DINEEQUITY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

INTERNATIONAL HOUSE OF PANCAKES, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

IHOP FRANCHISE COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

IHOP FRANCHISING, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

IHOP HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

IHOP IP, LLC

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

IHOP PROPERTY LEASING, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

IHOP PROPERTIES, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

IHOP REAL ESTATE, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

IHOP TPGC, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

ACM CARDS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS, INC.

 

 

 

 

 

 

 

By:

/s/ Patricia M. White

 

 

Name:

Patricia M. White

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS KANSAS LLC

 

 

 

 

 

 

 

By:

/s/ Patricia M. White

 

 

Name:

Patricia M. White

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS MID-ATLANTIC LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS NORTH LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS TEXAS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary:

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS VERMONT, INC.

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS WEST LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Patricia M. White

 

 

Name:

Patricia M. White

 

 

Title:

Vice President and Secretary

 

 

 

 

 

APPLEBEE’S SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S UK, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan R. Adel

 

 

Name:

Bryan R. Adel

 

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANT HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Patricia M. White

 

 

Name:

Patricia M. White

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

NEIGHBORHOOD INSURANCE, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Patricia M. White

 

 

Name:

Patricia M. White

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Regina Tarone

 

 

Name:

Regina Tarone

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------